Citation Nr: 1007792	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  03-17 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability. 

2.  Entitlement to service connection for a chronic 
disability manifested by headaches. 

3.  Entitlement to service connection for chronic rash.

4.  Entitlement to service connection for a chronic 
gastrointestinal disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) had active service from July 1987 to 
August 1988.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In December 2007, the Board remanded this appeal for 
additional evidentiary development.  In addition to remanding 
the claims listed above, we also denied claims for service 
connection for residuals of cranial surgery, chronic fatigue 
syndrome, a respiratory disability, a chronic neck 
disability, a peripheral nerve disability, as well as claimed 
disabilities manifested by memory loss, hair loss, 
neurological weakness, impaired vision, sensory and motor 
problems, vertigo, blackouts and dizziness, muscle pain, and 
joint pain.  The Board's decision with respect to those 
claims is final.  See 38 C.F.R. § 20.1100 (2009).  

After return of the appeal to the Board, it was again 
remanded, in April 2009, to fulfill the Veteran's request for 
a hearing.  In November 2009, the Veteran testified at a 
videoconference hearing conducted by the undersigned Veterans 
Law Judge, and accepted such hearing in lieu of an in-person 
hearing before a Member of the Board.  See 38 C.F.R. 
§ 20.700(e) (2009).  A transcript of the hearing is 
associated with the claims file.  The case has since been 
returned to the Board for further appellate action.

The Veteran has submitted additional evidence to the Board, 
that has not been considered by the agency of original 
jurisdiction (AOJ); however, he has waived his right of 
initial AOJ consideration of that evidence.  

FINDINGS OF FACT

1.  The Veteran was not exposed to sarin gas, or other 
chemicals, in service.

2.  An acquired psychiatric disability was not present in 
service and is not etiologically related to service; a 
psychosis did not become manifest to a compensable degree 
within a year of discharge.  

3.  A chronic disability manifested by headaches was not 
present in service and is not etiologically related to 
service, or to any service-connected disability.  

4.  The Veteran does not have a chronic disability manifested 
by a rash.  

5.  The Veteran does not have a chronic gastrointestinal 
disability.  

6.  The Veteran did not engage in combat.

7.  The Veteran does not have PTSD due to corroborated 
stressors.

8.  The Veteran has a personality disorder.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, to include PTSD, was 
not incurred in or aggravated by service, nor is a psychosis 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f), 3.306, 3.307, 3.309 (2009).

2.  A chronic disability manifested by headaches was not 
incurred in or aggravated by service, and is not proximately 
due to or the result of service-connected disease or injury.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§  3.303, 3.310 
(2009).

3.  A chronic disability manifested by rash was not incurred 
in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

4.  A chronic gastrointestinal disability was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

5.  A personality disorder is not a disease or injury within 
the meaning of the law providing compensation.  38 C.F.R. 
§ 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a Veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

This appeal arose from a claim that was filed before 
enactment of the VCAA.  In June 2003, August 2004, March 
2006, and January 2008 letters, the RO provided notice to the 
Veteran regarding what information and evidence was needed to 
substantiate the claims for service connection, as well as 
what information and evidence must be submitted by him, and 
what information and evidence would be obtained by VA.  The 
March 2006 and January 2008 letters provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  After issuance of the January 2008 letter, 
and opportunity for the Veteran to respond, the January 2009 
supplemental statement of the case reflects readjudication of 
each claim.  Hence, the Veteran is not shown to be prejudiced 
by the timing of the latter notice.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the reports of February 2008 
and August 2008 VA examinations.  Although the Veteran has 
testified that his mental disorders examination was not 
fairly conducted, and that the examiner had prejudged his 
claim, this assertion is not substantiated by a review of the 
report.  Indeed, each examination was performed by a medical 
professional, based on review of claims file and solicitation 
of pertinent history and symptomatology from the Veteran.  It 
appears that each examiner performed a thorough examination 
of the Veteran, and included diagnoses, opinions, and 
rationales consistent with such examination, and with the 
record.  The Board finds that the reports are adequate to 
evaluate the claims on appeal.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App 295 (2008).

As previously noted, these claims have been the subject of 2 
remands.  The first was for the purpose of obtaining medical 
opinions commenting on the etiology of each of the claimed 
disabilities.  Those opinions have been reviewed and each is 
in substantial compliance with the Board's remand 
instructions.  The second remand was for the purpose of 
scheduling a Board hearing, which was conducted in November 
2009.  Accordingly, the Board concludes that its remand 
instructions have been adequately completed, and there is no 
reason for a corrective remand.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

Although the record indicates that the Veteran has been 
granted disability benefits from the Social Security 
Administration (SSA), the December 1997 decision reveals that 
the award was based solely on psychiatric impairment, namely 
panic attacks with agoraphobia and major depressive disorder.  
Accordingly, any records pertaining to that grant should not 
be pertinent to the claims involving headaches, rash and 
gastrointestinal disabilities.  Regarding the psychiatric 
claim, the Board has reviewed the SSA decision and has 
determined that the evidence cited therein, is already of 
record.  Indeed, there is no dispute that the Veteran has a 
psychiatric disability.  The claim regarding PTSD is being 
denied based on the lack of a verified stressor.  The claim 
regarding aggravation of a personality disorder, and the 
claim regarding incurrence of acquired psychiatric disability 
other than PTSD are being denied based on normal findings in 
service and at discharge, and/or the lack of competent nexus 
evidence.  Accordingly, there is no basis to conclude that 
SSA is in possession of any pertinent evidence that has not 
already been obtained.  Moreover, there has been no argument 
that additional outstanding pertinent records exist as to 
require that additional adjudication resources be expended to 
obtain such records.  See 38 U.S.C.A. § 5103A(b),(c); Baker 
v. West, 11 Vet. App. 163, 169 (1998); Grivois v. Brown, 6 
Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).   

In addition to obtaining medical evidence, the RO has made 
adequate attempts to verify the Veteran's claimed PTSD 
stressors, and has obtained responses from official sources, 
which will be discussed in more detail below.

Also of record and considered in connection with the appeal 
is the transcript of the Veteran's November 2009 hearing, 
along with various statements submitted by the Veteran, his 
representative, and family members, on his behalf.  The Board 
also finds that no additional RO action to further develop 
the record is warranted. 

II.  Analysis

The Veteran is seeking service connection for several 
disabilities that he contends resulted from exposure to sarin 
gas or toxic chemicals in service.  

Veterans are entitled to compensation from the Department of 
Veterans Affairs if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty."  38 U.S.C. § 1110.  To 
establish a right to compensation for a present disability, a 
veteran must show: "(1) the existence of a present 
disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" requirement.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Holton v. Shinseki, 557 F.3d 1362 (2009).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as psychoses, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The Board notes that there are no legal presumptions based on 
chemical exposure for veterans who served during peacetime.  
Consequently, with the exception of the presumption for 
psychoses, to establish service connection for any of the 
other claimed disabilities, the Veteran must show by 
competent evidence that such disability is related to his 
military service.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  Where the 
claimed stressor is not related to combat, a veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  See Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

Upon review of the evidence of record, and for reasons that 
will next be addressed, the Board concludes that service 
connection is not in order for the claimed disabilities 
manifested by chronic rash and headaches, or for the claimed 
gastrointestinal and psychiatric disabilities.  

Psychiatric Disorder

Regarding the claimed psychiatric disorder, there is no doubt 
that the Veteran has a current disability.  The record 
contains multiple psychiatric diagnoses, including anxiety 
disorder, depression, panic attack disorder, psychotic 
disorder, paranoid schizophrenia, thought disorder, and 
posttraumatic stress disorder.  A VA psychiatrist, A.A.H., 
M.D., Ph.D., in November 2004, described the Veteran as "one 
of the most seriously impaired veterans that I have treated 
in my seven years as a staff psychiatrist."  However, there 
is a significant conflict in the opinion evidence of record 
with respect to whether any such disability had its onset in 
service or - regarding PTSD - is related to an in-service 
stressor.  

Initially, regarding the diagnosis of PTSD, the Veteran did 
not serve during a period of war, his service personnel 
records do not suggest that he engaged in combat, and he does 
not contend that he ever engaged in combat, or that his 
particular stressors involved combat.  Accordingly, the 
Veteran's testimony alone is not enough to establish the 
occurrence of any alleged stressor; rather, there must be 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton), and Zarycki (cited 
above).  Also pertinent to this case, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Although, in cases 
involving allegations of personal assault (possibly relevant 
here), VA has provided for special evidentiary development 
procedures, including interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis.  See VA Adjudication Procedure Manual; see also 
Patton v. West, 12 Vet. App. 272 (1999).  As will be 
discussed below, the record does include medical opinion 
evidence addressing the matter of whether the alleged 
stressors occurred, and, consistent with Patton, the Board 
has considered that evidence for the purpose intended.  

By way of background, in February 2000, the Veteran filed a 
claim for service connection for 18 claimed disabilities, 
including a psychiatric disability.  He maintained that 
during his military service, he was stationed at Ft. Greely, 
Alaska, where sarin gas and other toxic chemicals were being 
produced and tested.  He alleged that, either unwittingly, or 
against his will, he was subjected to chemical testing, and 
that, thereafter, he was hospitalized for various problems at 
Ft. Wainright.  In addition, the Veteran alleged that he had 
wire mesh surgically implanted in his head during service.  
He also reports that he and other servicemen were placed in 
meat freezers with electrodes on their fingers and 
experiments were performed on them.  The Veteran's 
description was that "he and other troops were tied to 
chairs in freezers until 'our temperatures dropped to zero'" 
(H.J.V. report, February 2008).  In addition, in a July 2003 
neuropsychiatric examination report, the Veteran asserted 
that, during basic training, his sleeping bag was set on 
fire, and he was told that he would be the first person 
killed on active duty.

The Veteran's service personnel records show that he entered 
active military service in July 1987 as an Infantryman, and 
completed basic training at Ft. Benning, Georgia.  
Thereafter, he reported to Ft. Wainwright, Alaska, in 
November 1987.  He was stationed at Ft. Greely, Alaska, for a 
period of time beginning in April 1988.  He received a 
general discharge at Ft. Wainwright in August 1988.

Service treatment records reveal no treatment for or 
diagnosis of any psychiatric disability.  At discharge, the 
Veteran underwent a physical examination (July 15, 1988).  
The results indicate that psychiatric evaluation was normal.  
The report of medical history at discharge (July 15, 1988) 
reveals that the Veteran reported no history of depression or 
excessive worry, or nervous trouble of any sort.  Shortly 
after the discharge examination, on July 27, 1988, the 
Veteran was psychiatrically cleared for administrative action 
relating to the reason for his early discharge (Article 15).  
At that time, his behavior was found to be normal; he was 
fully alert and oriented; his mood and affect were 
unremarkable; his thinking was clear; his thought content was 
normal; and his memory was good.  He was found to have the 
mental capacity to understand and participate in the 
proceedings, and to be mentally responsible.  

Thus, the evidence contemporaneous to service clearly 
demonstrates that the Veteran was never treated for 
psychiatric complaints during service.  That evidence also 
demonstrates affirmatively that, at discharge, he underwent 
psychiatric examination, was found to be normal, and denied 
any history of psychiatric problems.  

In addition, the service treatment records and other evidence 
was reviewed by a medical professional in February 2008.  In 
his report, H.J.V., Ph.D, concluded that there is no evidence 
that the Veteran suffered from a thought disorder or panic 
disorder or anxiety disorder within one year of being 
discharged from the military.  

After service, the Veteran filed a claim for service 
connection immediately.  However, he only listed a knee 
injury at that time.  A VA examination conducted in October 
1988 revealed complaints of knee, back, and hip problems.  
Psychiatric findings were pertinently negative.  The Veteran 
also filed VA disability claims in March 1989, and April 
1991, listing only a knee disorder.  VA examinations in July 
1991 and April 1994 focused again on knee complaints.  In 
January 1997, the Veteran filed another service connection 
claim, but listed only hearing loss and tinnitus at that 
time.  

The first record of treatment for psychiatric symptoms came 
many years after discharge.  In February 1997, the Veteran 
was admitted for emergency treatment, and diagnosed with 
anxiety and panic attack disorder.  In December 1997, the 
Veteran was awarded SSA benefits for severe panic attacks, 
agoraphobia and major depressive disorder.  Significantly, 
the Veteran was noted to have experienced "sudden onset" of 
psychiatric symptoms in June 1993, approximately 5 years 
after discharge.  In his report, H.J.V. appears generally to 
agree with this assessment, noting that the evidence shows 
that the first report of a mental disorder shows up in 1997, 
and the Veteran stated that he sought help from VA for the 
first time in 1994 or 1995.

Thus, the post-service evidence clearly demonstrates that the 
Veteran was familiar with the process for applying for VA 
disability benefits, that he availed himself of those 
benefits regarding disabilities he believed were related to 
service, and that he did not mention psychiatric disability 
or exposure to sarin gas or other chemicals for more than a 
decade after he was discharged, first claiming entitlement to 
service connection for anxiety in March 2000.  Moreover, the 
post-service evidence also demonstrates that the Veteran was 
aware of his psychiatric symptoms at the time he filed his 
April 1994 and January 1997 VA claims, and that he was 
seeking disability benefits from SSA for psychiatric symptoms 
at that time; however, he did not assert that the psychiatric 
symptoms were related to service until March 2000.

The Veteran now contends that he suffered psychiatric 
impairment continuously after service, and that he was afraid 
to present his claim for many years after discharge.  
Notably, A.A.H. has repeatedly echoed the Veteran's assertion 
that he has experienced psychiatric symptoms continuously 
since service.  In the August 2004 report, he stated that the 
Veteran "has been since being separated from the service 
profoundly damaged mentally by his military experience."  He 
reported that he had spoken to the Veteran's wife and his 
parents, and they confirm the change.  The Veteran has 
submitted letters from family members attesting to the 
Veteran's outward behavior after he left service.  Letters 
were submitted in October 2004, one by his wife, and the 
other by his father (written by his wife).  Those letters 
attest to their observation of the onset of symptoms shortly 
after the Veteran returned from his term in the service.  
However these statements were not written at that time, but 
were made and submitted contemporaneous with, and in the 
context of, the Veteran's current claim for benefits, and 
after the claim was denied by the RO.  

Significantly, the Veteran has also submitted notes and 
letters written while he was in service.  These will be 
discussed in more detail in the context of PTSD stressors; 
however, while these notes and letters discuss the Veteran's 
frustration at certain events of that time, these writings do 
not mention any psychiatric problems, or treatment for such.  
Also significant in this discussion is the Veteran's 
statement at discharge that he had no history of depression 
or excessive worry, or nervous trouble of any sort.  To the 
extent that the Veteran's current contentions, and those of 
his family members, are in conflict with statements to the 
contrary, made during service, the Board finds that the 
contemporaneous statements made by the Veteran, in the 
context of medical treatment in service, and examination for 
discharge, are more probative than statements made many years 
later, in the context of a claim for monetary benefits from 
the government.  The Board is of course cognizant of possible 
self interest which any veteran has in promoting a claim for 
monetary benefits.  Such self-interest may also extend to 
family members responsible for the Veteran's care.  See Pond 
v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) [interest may affect the 
credibility of testimony].  

There is no doubt that the Veteran and his family members are 
competent to relate their observations of the Veteran's 
behavior.  Thus, their competency is not at issue with regard 
to recounting the events in service and after.  Rather, it is 
the credibility of these statements which the Board finds is 
lacking.  Simply put, the normal psychiatric findings at 
discharge, and the Veteran's statements regarding his medical 
history made at discharge are more convincing than the 
Veteran's, and his family members' later statements made in 
support of a claim for monetary benefits.  

In further support of the Board's decision to discount the 
credibility of the later statements, H.J.V. noted that, a 
neuropsychiatric examination conducted in July 2003 reports 
that the Veteran's IQ is in the borderline range; and that, 
this means that he might not have the full understanding to 
comprehend that his story does not make complete sense, or 
that he can convince himself that certain things happened the 
way he believes.  H.J.V. also found it significant that the 
"Millon Clinical Axis Inventory" showed elevated scores on 
the debasement scale, indicating that the interpreter of this 
instrument should take caution in the interpretation of all 
results; and that the debasement scale is akin a "Lie" 
scale.   

In addition, regarding the claimed continuity of 
symptomatology after service, A.A.H. asserted in his November 
2009 report that the Veteran kept quiet following service 
because, he was afraid he would be killed.  However, this 
recent assertion is inconsistent with the Veteran's actions.  
His supposed fear did not stop him from filing claims with VA 
for various other disabilities immediately after discharge, 
and did not stop him from filing a claim with SSA for 
psychiatric disability.  The Veteran also stated that his 
parents attempted to get him mental health treatment after 
separation from the military, in 1989 or 1990.  He reported 
that his parents called a crisis center, and that the crisis 
center referred him to mental health, but he never heard back 
from mental health at that time.  In addition, in 1991-1992, 
he reported that a request to social services was sent as a 
referral to a mental health center for a psychiatric 
evaluation.  As already stated above, there is no record of 
any treatment prior to February 1997.  The records from that 
time do not refer to earlier treatment, during the time-frame 
asserted by the Veteran; rather, those records indicate that 
the Veteran experienced "sudden onset" of psychiatric 
symptoms in June 1993.  Once again, the Veteran's current 
statements are inconsistent with the contemporaneous 
evidence, and the Board accords those recent statements no 
credibility.  The fact that those statements have been 
repeated by a psychiatrist, or by family members, does not 
add to their probative weight.  

In sum, the evidence assigned the greatest probative weight 
by the Board indicates that the Veteran was discharged from 
service with no psychiatric disability or symptoms thereof, 
and that his psychiatric symptoms began with sudden onset in 
1993, several years after his discharge.  

As the Veteran's diagnoses include PTSD, the Board must 
acknowledge and address the possibility that the Veteran may 
have experienced a stressor in service without onset of 
symptoms at that time, or for years after.  In this regard, 
the Veteran's testimony alone is not enough to establish the 
occurrence of any alleged stressor; rather, there must be 
corroborative evidence which substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  As noted above, the Veteran's stressors 
include being forced to participate in various experiments 
involving his exposure to sarin gas and other chemicals, and 
to participate in cold-weather testing against his will.  In 
addition, in a July 2003 neuropsychiatric examination report, 
the Veteran asserted that, during basic training, his 
sleeping bag was set on fire, and he was told that he would 
be the first person killed on active duty.  

Letters from the Department of the Army, received in March 
2001, July 2001, and July 2002, state that there is no record 
of the Veteran's participation in any cold weather testing at 
Ft. Greely.  In addition, the Army affirmatively found that 
no toxic chemical testing was conducted at Ft. Greely in 1987 
or 1988.  According to that letter, although such testing (to 
include sarin gas testing) was done at Ft. Greely in the 
1950s and 1960s, it was not done after 1968.  Indeed, the 
Veteran has submitted newspaper articles that confirm this, 
showing that secret chemical tests were performed from 1962 
to 1967 in Alaska.  Clearly, this does not mesh with the 
Veteran's period of service.  Indeed, this evidence 
contradicts - as opposed to corroborating - the Veteran's 
assertions as to participation in chemical testing.  While 
the official information does not rule out the Veteran's 
participation in cold weather testing, it also does not 
corroborate such participation, and indeed, his assertions 
that he was placed in a meat freezer with electrodes on his 
fingers, tied to a chair until his temperature dropped to 
zero, and that experiments were performed on him against his 
will, are incredible on their face, and are definitely not 
corroborated by any other evidence.  

Regarding the Veteran's assertions that his sleeping bag was 
set on fire, and that he was told he would be killed, the 
record contains nothing aside from the Veteran's own 
statements to corroborate these assertions.  

As alluded to above, A.A.H. has made statements which can be 
interpreted as supportive of the occurrence of the Veteran's 
stressors.  In November 2009, he referred to a glove shown to 
him by the Veteran (photocopies of which have been submitted 
by the Veteran) as evidence that corroborates the Veteran's 
assertion that he was forced to participate in cold-weather 
testing, as described previously.  However, even if conceded 
that gloves were issued to the Veteran while he was in the 
Army, this is simply not corroborative evidence of the rather 
extraordinary claims which constitute his actual stressor.  
As the Veteran's service personnel records show that he was 
stationed in Alaska during the winter months, his possession 
of a pair of gloves hardly seems unusual.  Moreover, the 
Veteran was stationed at a base where cold-weather testing 
was conducted.  While A.A.H. appears quite eager to accept 
the glove shown to him as corroboration of the Veteran's 
account of being subjected to experiments against his will, 
neither A.A.H. nor the Veteran has offered a reasoned 
explanation for this conclusion.  The Veteran's possession of 
a pair of Army-issue winter gloves from his service in Alaska 
is not significant or even noteworthy.

Indeed, A.A.H.'s opinion, in general, reflects a rather 
uncritical acceptance of various items of evidence as 
supportive of quite extraordinary claims, even in the face of 
more reasonable, albeit mundane, explanations.  In the 
November 2004 report, A.A.H. referred to imaging reports 
showing that the Veteran has wire mesh in his head, and that 
the Veteran suspects that this was implanted in his head 
without his knowledge, as part of the claimed experiments.  
Indeed, there is ample medical evidence supporting the 
presence of wire mesh in the Veteran's head.  A VA outpatient 
report dated February 10, 1994 reveals that the Veteran was 
struck in the face by an individual wearing brass knuckles, 
resulting in a fracture of the left zygomatic complex.  A 
surgical report dated February 14, 1994 reveals that an open 
reduction with internal fixation was performed using #28 
gauge wire.  The likelihood that the wire mesh identified by 
the Veteran might actually be a result of this post-service 
injury and surgery was not addressed by A.A.H.  

A.A.H. stated in a November 2009 report, that personal notes 
from the Veteran essentially corroborate the stressors 
alleged by the Veteran.  Specifically, he referred to the 
Veteran's statements that he "felt that he was being 
imprisoned, held 'like a P.O.W.' and unable to get help."  
He also referred to the Veteran's statements that he was 
trying to speak to a chaplain, officers, and even the 
Inspector General, but that his right to speak to these 
individuals was denied by his "captors."  He also referred 
to statements that the Veteran was trying to contact family 
members at the time, but that his attempted communications 
were intercepted.  However, A.A.H. did not discuss or even 
acknowledge what would appear to be a more obvious 
explanation for the Veteran's distress, as described in his 
notes.  Service personnel record show that the Veteran was 
discharged for the commission of "serious offenses," which 
included theft.  Prior to his discharge, the Veteran was the 
subject of a criminal investigation and received non-judicial 
punishment under Article 15 of the Uniformed Code of Military 
Justice.  As part of his sentence, he was restricted to the 
limits of the company area, place of duty, dining facility, 
chapel, medical facility, and routes to and from work for a 
period of 45 days.  It is unclear whether A.A.H. had access 
to this information; however, he most certainly did not 
discuss it in his opinion.  

As already stated, A.A.H.'s competence to render opinions as 
to these matters is not in dispute.  The Board is notably not 
competent to render a medical opinion, and does not profess 
such competence.  However, this is a case where there is 
significant evidence that conflicts with A.A.H.'s conclusion.  
A.A.H.'s failure to discuss or acknowledge seemingly obvious 
explanations for the evidence he has cited in support of his 
diagnosis of PTSD, and in support of the occurrence of the 
stressors themselves, in favor of adopting the Veteran's 
comparatively incredible interpretations of that evidence, 
suggests either that he was unaware of significant evidence, 
or that he ignored it.  In either event, this failure to 
discuss reasonable alternative explanations renders his 
opinion of little probative weight with regard to the actual 
occurrence of any stressor.  

Moreover, to the extent that A.A.H. purports to relate a 
diagnosis of PTSD, or any other psychiatric disability, to 
the Veteran's reaction to confinement and his discharge 
resulting from his commission of a "serious offense," the 
Board simply notes that service connection is prohibited for 
any disability that results from a veteran's own willful 
misconduct.  38 U.S.C.A. § 1131.

It is also significant that, in his August and November 2004 
opinions, A.A.H. did not appear to directly relate the 
Veteran's psychiatric disorder to an actual stressor, but 
found that the Veteran's trauma was the result largely of the 
content of his thought disorder, and that he was traumatized 
by "the perception of" being experimented on.  In his 
February 2008 opinion, H.J.V. questioned whether a PTSD 
diagnosis could even be based on the Veteran's subjective 
"perception" of a stressor.  In his subsequent February 
2009 opinion, A.A.H. disputed H.J.V.'s interpretation, 
concluding that, if the stressors did not occur, then the 
Veteran is delusional, and he has been profoundly traumatized 
by a subjective event; however, if it did take place, he is 
not delusional, but was profoundly traumatized by an 
objective event.  While this is, for the most part, an 
academic discussion between two medical professionals, there 
is a profound difference between these alternatives, in terms 
of adjudication of a claim for service connection.  A 
diagnosis of PTSD based on the Veteran's perception of a 
stressor that did not actually occur would not support a 
claim for service connection, as VA regulations specifically 
contemplate a stressor that "actually occurred."  38 C.F.R. 
§ 3.304(f).  

In any event, subsequently, A.A.H. appears to have responded 
to H.J.V.'s criticism by relying, as the basis for his 
diagnosis of PTSD, upon the stressors specifically claimed by 
the Veteran.  The Board notes, however, that A.A.H. never 
completely refuted his prior opinion that the Veteran may be 
delusional in recounting his stressors, and that this 
possibility does not matter in terms of a diagnosis of PTSD.  
Nor do his later statements describing evidence in support of 
the claimed stressors necessarily indicate that A.A.H. 
resolved that question.  In that sense, although the Board 
does not doubt A.A.H.'s belief that the Veteran has PTSD, 
and, although that diagnosis may be valid from a 
medical/psychiatric perspective, for VA adjudication 
purposes, his opinion, as initially stated, is inconclusive, 
as it includes the possibility of an imagined stressor 
without assigning any likelihood to that possibility.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

In contrast to A.A.H.'s conclusion that the Veteran has PTSD, 
H.J.V. concluded that he has a personality disorder.  A.A.H. 
has strongly disputed this conclusion; however, this is 
ultimately of little consequence to the Board.  Simply put, 
the diagnosis of PTSD, if valid, is based on an 
uncorroborated stressor.  The diagnosis of a personality 
disorder, if valid, is not a disease or injury within the 
meaning of the law providing compensation benefits.  
38 U.S.C.A. § 3.303.

The Board also notes that a February 2000 report of a private 
physician, W.E.B, MD, states that the Veteran was 
deliberately exposed to different types of chemicals during 
his service.  He was forced to put his hands in barrels of 
unknown liquids.  Gloves were put on which soaked up the 
chemicals, and were used during the sessions with the 
barrels.  Then he and the other subjects were forced to sit 
in a freezer, with wires attached to their heads and hands.  
He concluded that this was clearly scientific experimentation 
on subjects who had not volunteered, and who were threatened 
frequently during the procedure.  According to W.E.B., this 
has resulted in emotional instability, as well as Gulf War 
Syndrome-type disabilities.  

As the statements of W.E.B. are based entirely on the 
Veteran's account, which the Board has rejected as 
incredible, the opinion has no probative value.  Just as with 
the opinion of A.A.H., there is no reasoned explanation as to 
why the Veteran's account leads to a rational conclusion that 
the stressors actually occurred.  In the case of W.E.B., he 
does not even attempt such a discussion, nor does he address 
the significant evidence to the contrary, noted above.  
Moreover, the regulations pertinent to Persian Gulf War 
veterans do not apply in this case, as the Veteran's service 
predates that period.  

In sum, the evidence deemed most probative by the Board 
establishes that, although the Veteran has a current 
psychiatric disability, and may in fact have PTSD, the 
disability was incurred well after service, and there is no 
confirmed stressor on which to base a diagnosis of PTSD for 
VA purposes.   

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

Headaches

Regarding headaches, as stated by the Veteran's 
representative in the transcript of the November 2009 
hearing, the Veteran's headaches have been attributed by the 
February 2008 neurological examiner to his psychiatric 
disability.  As that is not a service-connected disability, 
there is no basis for a secondary claim.  

Regarding a direct basis, service treatment records reveal no 
treatment for or diagnosis of any disability manifested by 
headaches.  However, a July 1987 medical record reveals that 
the Veteran reported experiencing headaches since his last 
physical examination.  There is no further treatment or 
complaint.  At discharge, the Veteran underwent a physical 
examination (July 15, 1988).  The results indicate that 
evaluations of the neurologic system were normal.  The report 
of medical history at discharge (July 15, 1988) reveals that 
the Veteran reported no history of frequent or severe 
headache.  The Board has already addressed the Veteran's 
contentions regarding exposure to sarin gas and chemicals in 
service.  The Board's conclusion, discussed in detail above, 
is that there was no such exposure.  

After service, the Veteran filed a claim for service 
connection immediately.  However, he only listed a knee 
injury.  A VA examination conducted in October 1988 revealed 
complaints of knee, back, and hip problems.  Neurologic and 
findings were pertinently negative.  The Veteran also filed 
claims in March 1989, and April 1991, listing only a knee 
disorder.  Examinations in July 1991 and April 1994 focused 
again on knee complaints.  In January 1997, the Veteran filed 
another service connection claim, but listed only hearing 
loss and tinnitus.  A June 1993 VA treatment record shows 
complaint of vertigo with "recent history of transient 
headache."  In January 1998, the Veteran was treated for a 
history of vertigo and migraines.  An MRI of the brain showed 
no abnormalities.  

The Veteran was afforded a VA neurological examination in 
February 2008.  Based on a review of the claims file and a 
thorough examination of the Veteran, the examiner concluded 
that the Veteran was experiencing muscle tension headaches, 
psychogenic in origin.  Otherwise, he found no intracranial 
abnormality, and neurological examination was normal.

The Board notes that the Veteran has frequently complained of 
headaches in connection with the wire mesh that appears to be 
associated with the left zygomatic complex open reduction 
with internal fixation conducted in 1994.  As discussed 
above, this is not related to a service-connected injury.  VA 
outpatient records from 1994-1998 refer to headaches 
associated with vertigo or dizziness.  However, service 
connection is not in effect for vertigo or dizziness.  

In sum, the evidence assigned the greatest probative weight 
by the Board indicates that the Veteran experienced headaches 
in service, but had normal findings at discharge.  
Subsequently, he experienced headaches related to a 
nonservice-connected head injury and psychiatric disability.  
There is no relationship between any current headache 
disability and service.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Rash, and Gastrointestinal Disorder

Regarding the claimed gastrointestinal disorder, and 
disability manifested by a rash, these will be denied based 
on the lack of a current chronic disability.  

Service treatment records reveal no treatment for or 
diagnosis of any gastrointestinal disability.  The Veteran 
was treated in August 1987 for complaint of a rash on the 
chest.  The diagnosis was heat rash.  He was treated in July 
1988 for abdominal pain, nausea, vomiting and diarrhea.  
There was no diagnosis given, but viral gastroenteritis was 
suspected.  

At discharge, the Veteran underwent a physical examination 
(July 15, 1988).  The results indicate that evaluations of 
the skin, abdomen and viscera were all normal.  The Veteran 
was noted to have mild tinea cruris (jock itch).  The report 
of medical history at discharge (July 15, 1988) reveals that 
the Veteran reported no history of skin diseases, frequent 
indigestion, stomach, liver or intestinal trouble.  The Board 
has already addressed the Veteran's contentions regarding 
exposure to sarin gas and chemicals in service.  The Board's 
conclusion, discussed in detail above, is that there was no 
such exposure.  

After service, the Veteran filed a claim for service 
connection immediately.  However, he only listed a knee 
injury.  A VA examination conducted in October 1988 revealed 
complaints of knee, back, and hip problems.  However, the 
skin was found to be clear, the digestive system was 
pertinently negative.  The Veteran filed claims in March 
1989, and April 1991, listing only a knee disorder.  
Examinations in July 1991 and April 1994 focused again on 
knee complaints.  In January 1997, the Veteran filed another 
service connection claim, but listed only hearing loss and 
tinnitus.  

In response to the Board's December 2007 remand, the Veteran 
was afforded VA examinations in February and August 2008.  
Regarding the skin claim, the examiner noted that the Veteran 
had never been treated at that facility for any dermatologic 
condition.  The Veteran told the examiner that he experienced 
a rash in service and again in 1992, but that the rash was 
not present at that time, and had not been present for the 
past year.  No rash was found on physical examination.  The 
examiner found no evidence of dermatologic abnormality.  He 
further noted that he has not been treated with any 
medications including no corticosteroid or immunosuppressant 
drugs.  There is no light therapy or electron beam therapy.  
No treatments are being used now, nor were they used in the 
last 12 months.  There are no local skin eruptions or skin 
neoplasms.  There is no urticaria or cutaneous vasculitis.  
There is no history of eczema, dermatitis, lupus or bullous 
disorders.  The Veteran does not have acne or chloracne.  
There is no alopecia, hyperhydrosis or scarring.  Upon review 
of the claims file, the examiner found no statements 
indicating that the Veteran suffered from, or is currently 
suffering from a cutaneous disorder.  He further noted that, 
in spite of the fact that the Veteran has had an enormous 
number of visits dating back over the last 13 years, such 
consultations have never included a dermatologic evaluation. 

The Board finds the opinion of the February 2008 skin 
examiner to be conclusive with regard to the presence of a 
current skin disability.  Indeed, the Veteran does not appear 
to dispute this conclusion.  He has pointed to tinea cruris 
in service, and reports that he had a later recurrence in 
1992.  However, he appears to agree that there is no current 
problem.  

The Veteran underwent a gastrointestinal examination in 
August 2008.  Upon review of the claims file, the examiner 
found no evidence of current digestive problems.  The Veteran 
reported that he had been told that he had a hernia in the 
groin region that requires surgery.  On examination, there 
was no hint of a hernia.  The examiner concluded that there 
was no evidence that the Veteran suffers from any acute or 
chronic gastrointestinal pathology.  

The Board finds the opinion of the August 2008 
gastrointestinal examiner to be conclusive with regard to the 
presence of a current gastrointestinal disability.  While the 
Veteran reports that he has been diagnosed with a hernia, and 
he may be competent to relate a contemporaneous medical 
diagnosis, such a diagnosis is not of record, and the Veteran 
does not contend to have first-hand knowledge of a disorder, 
only that he was told he has one.  As such, the reasoned 
opinion of the August 2008 examiner is deemed the most 
probative evidence regarding a current gastrointestinal 
disability.  

The Board recognizes that the Court of Appeals for Veterans 
Claims has held that the presence of a disability at any time 
during the claim process can justify a grant of service 
connection, even where the most recent diagnosis is negative.  
McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, 
Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  Hence, where the evidence does not support a finding 
of current disability upon which to predicate a grant of 
service connection, there can be no valid claim for that 
benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

In sum, there is no chronic disability of the skin or 
gastrointestinal system during any time pertinent to these 
claims.  Accordingly, service connection is not in order, and 
the Board need not address the remaining criteria.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against each claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

ORDER

Service connection for an acquired psychiatric disability is 
denied. 

Service connection for a chronic disability manifested by 
headaches is denied. 

Service connection for chronic rash is denied.

Service connection for a chronic gastrointestinal disability 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


